DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              HALE HARRIS,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2256

                              [June 17, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John J. Murphy,
Judge; L.T. Case No. 12-4901CF10A.

  Hale Harris, Wewahitchka, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.